ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the American National Bank and Trust Company of St. Paul for further review of the decision of the Court of Appeals be, and the same is, granted and will be considered by the court en banc on the nonoral calendar and the parties are instructed to limit their briefs to the question of the propriety of the award of prejudgment interest. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. No requests for extensions of *103time for the filing of briefs will be entertained.